IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                : No. 153 MM 2017
                                             :
                                             :
                 v.                          :
                                             :
                                             :
 JEREMY JAMES BROODY                         :
                                             :
                                             :
 PETITION OF: KURT T. LYNOTT,                :
 ESQUIRE                                     :

                                        ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2017, in consideration of the Petition to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Wyoming County for that court to determine whether Petitioner’s current counsel should

be granted leave to withdraw. See Pa.R.Crim.P. 120.

      If current counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Petitioner being appointed counsel or granted leave to proceed pro se.

The Court of Common Pleas of Wyoming County is DIRECTED to enter its order

regarding this remand within 45 days and to promptly notify this Court of its

determination.